SHARPSTEIN, J.
The case is not materially different from Porter v. Jennings, 89 Cal. 440, 26 Pac. 965. As admitted by respondents’ counsel, “it is against the same defendants. The purpose is to restrain the sale of the same premises, threatened to be sold by the defendant Jennings (as sheriff) under the same execution in favor of Mary A. *475Cummings v. William N. Cummings.” The only difference between that case and this is the party plaintiff. We think that case was correctly decided, and on its authority the order appealed from is reversed, with directions to the court below to issue the injunction as prayed for by plaintiff pending the final determination of the action upon its merits.
We concur: De Haven, J.; McFarland, J.